Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-23, 25-33, and 41-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references include HEINS (U.S. 4173454) and FRANKE et al. (U.S. 4968324).
HEINS teaches removal of sulfur from coal in stoker furnaces.  HEINS teaches contacting coal with flue dust.   Flue dust contains iron as well as small amounts of other metals.
FRANKE et al. teach solid fuels that comprise coal impregnated with an aqueous solution of iron salt and along with calcium.  
The prior art references of record do not teach wetting the surfaces of a plurality of particles that comprise iron, and then drying the surfaces to cohesively bond the surfaces such that a cohesive layer is formed across the surfaces of the particles, and then contacting the cohesively bonded particulates to coal as required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771